Citation Nr: 1633202	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  12-35 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent, prior to January 31, 2012, for posttraumatic stress disorder, currently characterized as posttraumatic stress disorder with major depressive disorder and panic disorder.

2.  Entitlement to a disability rating in excess of 70 percent, from January 31, 2012, for posttraumatic stress disorder, currently characterized as posttraumatic stress disorder with major depressive disorder and panic disorder.


REPRESENTATION

Appellant represented by:	Polly Murphy, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to August 1970.  These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma.


ORDER TO VACATE

VA regulations provide that the Board may vacate an appellate decision at any time upon the request of the Veteran or his representative or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2015).  In February 2015, the Board granted and denied, in part, the Veteran's claim for a higher initial disability rating for PTSD.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  Based on a Joint Motion For Partial Remand (Joint Motion), the Court issued an Order remanding the case to the Board.  In order to prevent prejudice to the Veteran, that part of the Board's February 2015 decision regarding the issues involving PTSD, is vacated and a new decision will be entered as if that part of the February 2015 decision had never been issued.


REMAND

Concerning the issue of entitlement to a disability rating for PTSD, the Board notes that during the Veteran's July 2014 hearing before the Board, the Veteran testified that he received treatment at the Oklahoma City VA Medical Center (VAMC).  Additionally, he testified that he also received treatment from a private clinic periodically.  As the Veteran's VA treatment records only go up to May 2011, a remand is required to obtain and associate all VA and private treatment records with the Veteran's claims file.  Additionally, as the last VA examination the Veteran had to evaluate his PTSD was in August 2012, a new examination is necessary to determine the current severity of the Veteran's service-connected PTSD.

Accordingly, the case is remanded for the following actions:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, to include medical records from the Ardmore Clinic and from the Oklahoma City VAMC, from May 2011 to the present.  

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of his response, the RO must attempt to obtain the Veteran's VA treatment records from May 2011 to the present, to include those from the Oklahoma City VAMC.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2. After obtaining additional pertinent evidence, the Veteran must be afforded an appropriate VA examination to determine the current severity of his service connected PTSD, with major depressive disorder and panic disorder.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

3. The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of his claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4. Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be re-adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

